DevtN, J.
The case turns on whether the decedent at the time of his injury and death was an employee of defendant Paving Company, or an independent contractor. Defendants’ appeal is based upon the ground that the evidence offered in support of the claim conclusively establishes the relationship between decedent and the defendant as that of ari independent contractor rather than an employee, and that the findings and conclusions of the Industrial Commission, affirmed by the Superior Court, are not supported by the evidence.
The rule declared by the statute and uniformly upheld by this Court that the findings of fact made by the Industrial Commission, when supported by any competent evidence, are conclusive on appeal, does not mean, however, that the conclusions of the Commission .from the evidence are in all respects unexceptionable. If those findings, involving mixed questions of law and fact, are not supported by evidence the award cam not be upheld. Beach v. McLean, 219 N. C., 521, 14 S. E. (2d), 515; Thomas v. Gas Co., 218 N. C., 429, 11 S. E. (2d), 291. The generally accepted definition of an independent contractor is that he is one who exercises an independent employment and' contracts to do certain work according to his own judgment and method, without being subject to his employer except as to the result of his work. Smith v. Paper Co., 226 N. C., 47, 36 S. E. (2d), 730; Greer v. Construction Co., 190 N. C. 632, 130 S. E., 739; Moore v. Sales Co., 214 N. C., 424, 199 S. E., 605. In Hayes v. Elon College, 224 N. C., 11, 29 S. E. (2d), 137, the distinction between an employee entitled to benefits under the Workmen’s Compensation Act and an independent contractor was discussed by Justice Barn-hill with citation of numerous authorities. The general principle' of law is well settled, but its application to individual cases frequently presents difficulties. . .
The evidence adduced before the Industrial Commission by the claimants in the case at bar upon which the rights of the parties must depend has been hereinbefore set out at some length. This evidence is derived from the testimony of the two witnesses offered by plaintiffs, one of these being the defendant’s foreman, and the other a contract hauler engaged at the same time in work similar to that of the decedent. The testimony of defendant’s superintendent, offered by defendant, was of like import.
After a careful analysis of this testimony, we reach the conclusion that the evidence characterizes the relationship of the decedent to the defendant, at the time of the injury, as that of an independent contractor, and not an employee within the purview of the Workmen’s Compensation Act (G. S., 97-2 (b)), and that the findings and conclusions of the Industrial Commission to the contrary are not supported by the evidence.
The facts upon which the decisions were based in Gulf Refining Co. v. Brown, 93 E. (2), 870; Burruss v. Logging Co., 31 P. (2), 263; Burnett *484v. Ind. Com., 63 N. E. (2), 240; and Ridgdell v. School Board, 16 So. (2), 55, cited by plaintiffs, are distinguishable from the facts in the case at bar and may not be held controlling here.
The action of the court below in overruling defendants’ exceptions and affirming the award must be held for error, and the judgment
Reversed.